Citation Nr: 0501567	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left shoulder, Muscle Group III, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected residuals of a gunshot wound of the left shoulder, 
Muscle Group III.  The veteran filed a timely appeal to this 
adverse determination.  This case has been advanced on the 
docket due to the advanced age of the veteran.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's sustained a through-and-thorough wound of a 
relatively short track by a single bullet in service, which 
required hospitalization in service for treatment, and which 
currently causes occasional slight muscle pain, some shoulder 
weakness when raising the left arm above shoulder level, and 
reduced range of shoulder motion.
 

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a gunshot wound of the left 
shoulder, Muscle Group III, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in November 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in January 2003, in the statement of the case 
(SOC) issued in May 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA inpatient and outpatient treatment notes and examination 
reports, including a medical opinion regarding the severity 
of the veteran's left shoulder disorder, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the severity of the veteran's residuals 
of a gunshot wound of the left shoulder, Muscle Group III, 
includes his service medical records.  A review of these 
records reveals that on July 11, 1944, the veteran sustained 
a perforating through-and-through gunshot wound to the area 
over the clavicle, with an entrance lateral and an exit 
medial through the soft tissues.  The wound was treated with 
penicillin.  

On August 18, 1944, it was determined that the veteran had 
sustained a simple, complete dislocation of his 
sternoclavicular junction due to the gunshot wound.  
Therefore, he underwent a repair of the left sterno-
clavicular separation with fascia lata.  His arm was placed 
in an immobilizing Velpeau's bandage, which was later removed 
on August 25, 1944, as were the surgical stitches.  At that 
time, his wound was found to be clean and well-healed, and a 
plaster of paris shoulder cuff was applied to the left 
shoulder.  On September 8, 1944 the plaster cast was removed.  
On September 14, 1944, the range of motion of the veteran's 
left shoulder was noted to be good, with no evidence of 
sterno-clavicular separation.  He was sent to a 
rehabilitation center and to limited duty on September 22, 
1944.  A treatment record dated in December 1944 indicated 
that the veteran had been "hospitalized for 147 days for 
wounded in action 11 July 44..."

At the time of a service separation examination in December 
1945, the veteran was found to have a well-healed scar of the 
left sternoclavicular area, with no musculoskeletal 
abnormality found of either the left shoulder or the left 
clavicle.
Physical examination revealed a "well healed scar of the 
left sternoclavicular junction - 3 inches.  No limitation of 
motion."  The examiner indicated "No" to the question 
whether the injury was likely to result in any permanent 
disability.

On initial VA post-service examination in February 1951, the 
veteran reported that his left shoulder became sore when he 
carried something heavy and when he worked with his arm above 
his head.  On examination, the examiner noted that the 
veteran had a horizontal gunshot wound scar measuring 1 1/2 
inch by 1/2 inch on the medial third of the anterior aspect of 
the left clavicle.  The scar was described as well-healed, 
soft, and not adherent, contracted, depressed or tender.  He 
indicated that it did not involve any muscle group.  There 
was also a well-healed and asymptomatic horizontal 
postoperative scar which measured 3 inches by 1/4 inch over the 
proximal 2nd rib.  The examiner further reported that the 
veteran had a history of open reduction for dislocation of 
the left sternoclavicular joint; however at the time of the 
examination, the examiner indicated that there was no 
deformity or instability of the joint.   

In November 2002, the veteran underwent a VA examination of 
his shoulder area.  The veteran complained of occasional 
slight muscle pain in his neck and over the left clavicle.  
He stated that this pain occurred when he turned his head to 
the right.  He also complained of some shoulder weakness on 
raising his left arm above shoulder height.  He stated that 
the discomfort had been much more painful in the past but had 
decreased in both intensity and frequency over the years.  He 
denied any limitation of functional use of the left arm or 
shoulder as a result of the wound.

On examination, there was no obvious deformity of the left 
shoulder, and no tenderness to palpation.  Range of motion 
testing revealed the following:  flexion forward to 100 out 
of 180 degrees; hyperextension to 30 out of 50 degrees; 
external rotation to 75 out of 90 degrees; internal rotation 
to 50 out of 90 degrees; and active abduction to 95 out of 
180 degrees.  There was mild weakness to resisted abduction 
of the shoulder to 90 degrees.  With the forearm flexed to 90 
degrees and the shoulder abducted to 90 degrees, there was 
slight discomfort on internal rotation at 45 degrees.

Examination of the left chest revealed an 8 centimeter well-
healed surgical scar on the left upper chest over the 
proximal end of the clavicle.  The scar was not tender to 
touch and did not adhere to underlying structures.  There was 
no ulceration or skin breakdown.  The scar was neither 
elevated nor depressed.  There was no inflammation, edema, or 
keloid formation.  The scar was comparably pigmented to the 
surrounding skin and was minimally disfiguring.

X-rays of the left clavicle and shoulder revealed moderate 
degenerative changes.  There was no fracture or dislocation.  
Soft tissues were unremarkable.  The examiner rendered 
diagnoses of left shoulder muscle injury to Muscle Group III, 
moderate degenerative joint disease, left shoulder, and 
status post bullet wound with reconstructive surgery.

Extensive recent VA inpatient and outpatient treatment notes 
dated from March 1998 to April 2003 do not indicate any 
complaints or findings related to the veteran's left 
shoulder.

The veteran's rating for residuals of a gunshot wound of the 
left shoulder, Muscle Group III, have been evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5303, pursuant to which the severity of 
injuries to Muscle Group III is evaluated.  As this 
evaluation has been in place for at least 20 years, it is 
protected from ever being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2004).  

DC 5303 states that Muscle Group III includes those muscles 
responsible for elevation and abduction of the arm to the 
level of the shoulder, and act with Muscle Group II in 
forward and backward swinging of the arm.  Muscles listed as 
part of this group include the intrinsic muscles of the 
shoulder girdle, including the pectoralis major I 
(clavicular) and the deltoid.  As the evidence indicates that 
the veteran is right-handed, the rating levels for the non-
dominant side are for application.  Pursuant to this code, a 
20 percent rating is warranted if impairment of this muscle 
group is either moderate or moderately severe.  If it is 
severe, a 30 percent rating is warranted. 

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56. The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  Under 
this code:  (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization. There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound. The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (g) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.

Following a review of the record, the Board finds that the 
veteran's residuals of a gunshot wound of the left shoulder 
is no more than moderate, as contemplated by a 20 percent 
rating under DC 5303.  The evidence indicates that he 
sustained a through-and-through wound of a relatively short 
track by a single bullet in service.  He was hospitalized in 
service for treatment of the wound and treatment of the 
related shoulder dislocation.  The veteran has complained of 
several of the cardinal signs and symptoms of muscle 
disability, including weakness and fatigue-pain, and in 
November 2002 the examiner found objective evidence of mild 
weakness to resisted abduction of the shoulder.  This history 
and current findings most closely correspond to the moderate 
level of severity contemplated for  20 percent rating under 
DC 5303.

However, the evidence does not show that the veteran's 
residuals of a gunshot wound meet the criteria for a higher, 
30 percent rating for severe muscle disability.  The 
objective findings do not include evidence of extensive 
ragged, depressed and adherent scars of the skin indicating 
wide damage to muscle groups in the track of the missile.  On 
the contrary, the scars have consistently been noted to be 
non-depressed, well-healed and non-adherent.  The history and 
complaints are not similar to those for a moderately severe 
injury, in an aggravated form, as the only complaints have 
been of "occasional slight muscle pain" in the neck and 
over the left clavicle, and "some shoulder weakness" when 
raising his left arm above shoulder level.  Additionally, 
none of the seven listed signs of severe muscle damage, 
enumerated above, are present in this case.  As such, the 
Board finds that a 30 percent rating under DC 5303 is not 
warranted in this case.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
In light of the veteran's history of a dislocation of the 
shoulder, the Board has considered rating the veteran's 
disability under DC 5203, pursuant to which the severity of 
impairment of the clavicle or scapula is evaluated.  However, 
as the maximum rating provided under this code for a 
dislocated, malunited or nonunited clavicle or scapula is 20 
percent, an increased rating is not available under this 
code.

The Board has also considered the application of DC 5201, 
pursuant to which the limitation of motion of the arm is 
evaluated.  Under this code, a 20 percent rating is warranted 
when the motion of the minor arm is limited to either 
shoulder level or to a point midway between the side and 
shoulder level.  A 30 percent rating is warranted when the 
arm is limited to a level 25 degrees from the side.  In this 
case, forward flexion of the veteran's left arm has been 
measured at 100 degrees, while abduction has been measured at 
95 degrees, both of which are above shoulder level.  In any 
case, these readings are well above the level of limitation 
required for a 30 percent rating under DC 5201.  Thus, an 
evaluation under this code would not result in a rating in 
excess of the 20 percent rating already in effect under DC 
5303 even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Finally, in light of the November 2002 diagnosis of 
degenerative joint disease of the shoulder, the Board has 
considered rating the veteran's disability under the 
provisions of 38 C.F.R. § 4.71a, DC 5010, pursuant to which 
the severity of traumatic arthritis is evaluated.  DC 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  However, in this 
case, the limitation of motion of the veteran's left arm 
would not qualify for a rating in excess of the 20 percent 
rating already in effect under DC 5303, as explained 
immediately above. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for residuals of a gunshot wound of the left 
shoulder, Muscle Group III.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An increased rating for residuals of a gunshot wound of the 
left shoulder, Muscle Group III, currently evaluated as 20 
percent disabling, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


